Exhibit 10.50 The confidential portions of this exhibit have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##]. SERVICE AGREEMENT This service agreement (the “Agreement”) dated July 1, 2008 (the “Effective Date”) by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey limited liability company (“Ventiv”) and OBAGI MEDICAL PRODUCTS INC. (OMP), a corporation formed pursuant to the laws of the state of California (“Client”).Ventiv and Client may each be referred to herein as a “Party” and collectively as the “Parties”. 1.The Services - Ventiv will provide Client with a field force that shall consist of twenty (20) full-time sales representatives (the “Ventiv Sales Representatives”) who shall Detail Client’s Products (as defined in Section 2 below) and shall distribute Product Samples and Product Literature and (at Client’s direction).A “Detail” means a face-to-face contact by a Ventiv Sales Representative with Targets (identified by Client) which involves a Product presentation highlighting the Product features and benefits for its approved indications.A “Target” means a physician identified and validated by Client as a potential referral source for the Product.The Ventiv Sales Representatives shall be managed by Client’s sales managers who report to Client’s Director of Sales for Dermatology.All administrative support and oversight of Ventiv Sales Representatives will be managed by the Ventiv organization through one shared Project Director and one shared Project Manager (collectively with the Ventiv Sales Representatives, the “Project Team”).In connection with the promotion of Client’s Product, Ventiv shall provide the following services (collectively, the “Services”): (a)Implementation - (i) recruit, hire and train the Ventiv Sales Representatives as set forth in Section 3 below, (ii) develop Program procedures, (iii) implementation of the Call Plan (which shall be established and maintained by Client) for use by the Ventiv Sales Representatives in Detailing Client’s Products, (iv) customize Program processes, and (v) establish Program performance parameters, goals and metrics.“Program” means Client’s program of providing details to targets in an effort to promote its product. (b)Deployment - (i) Deployment of Ventiv Sales Representatives (i.e., provision of: salary, fleet automobile, laptop computer and handheld PDA (each with sales force automation software) and Ventiv benefits), (ii) deployment of the shared Project Director and the shared Project Manager (i.e., provision of: salary and Ventiv benefits), (iii) office costs/operational supplies; and (iv) operational support.The Ventiv Sales Representatives target hire date is August 7, 2008 and deployment date will be on or about August 15, 2008 (the “Deployment Date”). (c)Meetings – Plan of Action (POA) meetings, including the initial Product launch meeting scheduled for the week of August 11, 2008, the venue and agenda for each POA meeting and the length thereof shall be determined by Client.All POA meeting expenses reasonably incurred by Ventiv in accordance with Client’s plans for each POA meeting shall be billed to Client as a pass-through cost (as described in Exhibit A). (d)Product Literature; Promotion - Ventiv shall be responsible for (i) ensuring that only Product Samples and Product Literatureprovided by Client are distributed by the Ventiv Sales Representatives; and (ii) promoting the Product in compliance with all applicable federal 1 and statestatutes, laws, ordinances, rules and regulations of any governmental or regulatory authority,including (but not limited to) the HHS Office of Inspector General (“OIG”) Compliance Program Guidance for Pharmaceutical Manufacturers, the PhRMA Code on Interactions with Healthcare Professionals, the Accreditation Council for Continuing Medical Education requirements for continuing medical education, the American Medical Association Ethical Guidelines on Gifts to Physicians from Industry, the Federal Food, Drug and Cosmetic Act (“FDCA”), the Medicare/Medicaid anti-kickback statute, the Prescription Drug Marketing Act (“PDMA”), the Health Insurance Portability and Accountability Act, and similar state laws, rules and regulations (collectively, “Applicable Law”). (e)The Territorywhere the Product will be promoted by Ventiv is certain states within the United States.Client shall determine such states and shall provide to Ventiv a list of such states that are included within the Territory (“Territory Alignment”). (f)Reports - Ventiv shall provide Client with standard reports in accordance with Exhibit B attached hereto.Any customized or “non-standard” reports (i.e., reports requiring material changes in the nature of the data or formatting) requested in writing by Client shall be prepared by Ventiv for Client, and unless otherwise mutually agreed by the Parties in writing, Client shall pay Ventiv [ 1*] per hour for the preparation of such customized or “non-standard” reports. (g)Rx Law Book.During the Term, Ventiv shall provide Client with access to Ventiv’s proprietary Rx Law Book.Rx Law Book provides a mechanism for communicating updated state law information to organizations via a web based program. The Rx Law Book is an online tool providing desktop access to individual state laws for the marketing of prescription drug samples. The Rx Law Book contains rules, regulations and laws for the following: mid-level practitioner authority, drug sampling laws, theft, loss and additional state reporting requirements, manufacturer and distributor licensing, pedigrees and marketing and promotional spend laws.Ventiv shall provide Client with three usernames and three passwords to the Rx Law Book.Client understand and agrees that: (A) access to the Rx Law Book is (and at all times shall remain) the sole property of Ventiv, and (B) access to the Rx Law Book shallbe limited to these three specifically identified Client employees (and no other Client employees or third parties under any circumstances), and (C) access to the Rx Law Book shall cease at the end of the Term, and (D) Client is solely responsible for the acts and omissions of its employees.During Year One, access to the Rx Law Book is provided by Ventiv to Client [ 2* ].If Client decides to continue this service in Year Two, Client shall pay Ventiv a fixed monthly fee as set forth in Exhibit A. (h)Sample Accountability - Ventiv shall implement a sampling program (including sample accountability) in accordance with Exhibit C attached hereto.The sampling program shall be consistent with applicable federal and state laws, regulations, and guidelines, including but not limited to the Prescription Drug Marketing Act and its implementing regulations (“PDMA”).Client shall be responsible for shipment and/or delivery of Product samples and Product literature to the Ventiv Sales Representatives.Ventiv will validate a current list of licensed practitioners and validate additions and changes.Client is responsible for taking all *Subject to confidential treatment request 2 action required or suggested by the Food and Drug Administration (“FDA”), including but not limited to: reporting of adverse events, confirming all returned samples and, where applicable, notifying the FDA, and all supplemental communications with respect to any of the above. (i)Ventiv shall further provide sample management and sample accountability services for certain of Client’s sales representatives (collectively, with the Ventiv Sales Representatives, the “Sales Representatives” and each Ventiv or Client sales representative individually, a “Sales Representative”).The fees for such services are set forth on Exhibit A attached hereto. 2.The Product; Right to Sell;
